Motion Granted; Opinion and Judgement filed November 10, 2020 withdrawn
and vacated; Order filed January 14, 2021.




                                    In The

                  Fourteenth Court of Appeals
                                ____________

                            NO. 14-20-00657-CV
                                ____________

                        ALBERT ORTIZ, Appellant

                                      V.

     NATIONAL CITY HOME LOAN SERVICES, INC. D/B/A FIRST
      FRANKLIN LOAN SERVICES; AND NATIONAL CITY BANK OF
                       INDIANA, Appellees


                  On Appeal from the 164th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2006-61178

                                  ORDER

     On November 10, 2020, this court issued an opinion dismissing this appeal.
On November 30, 2020, appellant filed a motion for rehearing. The motion is
GRANTED.

     This court’s opinion filed November 10, 2020 is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.

     The appellant’s brief is due February 16, 2021.
                                 PER CURIAM

Panel Consists of Chief Justice Christopher and Justices and Wise and Hassan.